Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramp configured to both raise the front section of the track cover (as recited in claim 1) and raise the rear section of claim 3; set of wheels of claims 4 which is configured to both “raise the front section” and “raise the rear section” as the chassis moves; the set of guides configured to engage the set of ramps of claims 6 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 6, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite as it attempts to recite “a ramp” (claim 1) which raises both the front section of the track cover as well as the rear section of the track cover (on lines 2-3). It is unclear how a single ramp performs both the functions. 
Claim 4 is indefinite because the recitation that the set of wheels can both raise the front section as well as raise the rear section is incorrect and misleading. For clarity, the claim should perhaps be modified to recite that “one wheel” of the set of wheels is configured to raise the front section and “the other wheel” of the set of wheels is configured to raise the rear section. 
For claims 6 and 23, the recitation that the set of guides is configured to engage the set of ramps is unclear and confusing as to what embodiment of the invention the applicant intends to refer and to what specifically applicant intends to recite. It is unclear how the guides engage the ramps. 
For claim 22, the recitation of “a ramp” (line 2) and “a ramp” (line 3) creates an antecedent basis problem for the claim. Perhaps line 2 should recite “one ramp” configured to lift while line 3 should recite “the other ramp” configured to lift for clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DE 505. 
For claim 1, DE 102011011505 (DE 505) discloses a track system (FIG.1) for providing a movable component (36) in an interior of a vehicle (not shown) comprising: 
a track assembly comprising a track (cross-section, FIG.2) for the movable component; and 
a base (30) comprising a chassis for the movable component configured to be movable along the track of the track assembly (FIGS.1-3); 
wherein the track assembly further comprises a track cover (50); 
wherein the chassis is configured to move along the track and to raise the track cover (50) to uncover the track (FIG.1) under the chassis; 
wherein the track cover comprises a front section (right 50, FIG.1), a rear section (left 50) and a middle section (raised portion, FIG.1); 
wherein the chassis comprises a ramp (40) configured to raise the front section as the chassis moves in a forward direction; wherein the chassis comprises a wheel (54) configured to engage the track cover on the ramp (40).  


    PNG
    media_image1.png
    475
    860
    media_image1.png
    Greyscale

For claim 2, the middle section is configured to be raised by the chassis relative to the front and rear sections (as seen in FIG.1). 
For claim 3, a second ramp (40) is configured to raise the rear section as the chassis moves in a rearward direction. 
For claim 4, the wheel comprises a set of wheels (54,54), one wheel (front 54) being configured to raise the front section as the chassis moves forward; the other wheel (rear 54) configured to raise the rear section as the chassis moves rearward. 
For claim 5, the ramp (40) comprises a set of ramps (front and rear 40). 

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ogasawara et al. 
For claim 9, Ogasawara et al. (2020/0086767) disclose a track system (FIGS.6-8) for providing a movable component (80,81, FIG.1) in an interior of a vehicle comprising a floor comprising: 
a track assembly (FIG.6) comprising a track (210, see cross-sectional views FIGS.7-8) for the movable component and a track cover (40); 
a base (220) comprising a chassis for the movable component configured to be movable along the track of the track assembly; and 
an interface (see the cross-sectional T-shape of the track cover 40, FIGS.7-8) with the floor of the vehicle; 
wherein the track cover is configured to cover the track; 
wherein the chassis is configured to move along the track and to raise the track cover to uncover the track under the chassis; 

    PNG
    media_image2.png
    428
    823
    media_image2.png
    Greyscale

wherein the interface comprises an angled surface (specifically a notched, right-angle) of the track cover configured to fit with the floor of the vehicle.  
For claim 10, the angled surface of the track cover is configured to engage with a flange (part of 6, FIGS. 7-8) of the floor of the vehicle.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-13, 15-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (2020/0086767) in view of Thomas, III et al. (11413944). 
For claim 7, Ogasawara et al. disclose a track system (embodiment of FIGS.6-8) for providing a movable component (80,81, FIG.1) in an interior of a vehicle comprising: 
a track assembly (FIG.6) comprising a track (210, see cross-sectional views of FIGS.7-8) for the movable component; and 
a base (220) comprising a chassis for the movable component configured to be movable along the track of the track assembly; 
wherein the track assembly further comprises a track cover (40); 
wherein the chassis is configured to lift the track cover (FIGS.6 and 7) to uncover the track under the chassis; 
wherein the track cover comprises a top side facing the vehicle interior, a left side and a right side; 
wherein the track cover is configured so that at least one of the left side and the right side forms a right angle with the top side.  

    PNG
    media_image3.png
    397
    724
    media_image3.png
    Greyscale

Ogasawara et al. lack the track cover having an angle formed as an acute angle (claim 7), an undercut (claim 11) configured to align with a flange (6) in the floor of the vehicle, and alternatively a generally trapezoidal shape (claim 13).  
Thomas, III et al. (11413944) teach a track cover (34) having a longitudinal length corresponding to the length of rail/floor channel (20A,22A) and a cross-sectional shape including sides (46,50) which form an acute angle to a top side (as seen in FIG.4). Additionally, an undercut is provided at a topmost part of the sides (46,50) and the cover includes three sides angled in a configuration matching that of a generally trapezoidal shape.

    PNG
    media_image4.png
    345
    626
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Ogasawara et al. with tapered portions and an undercut as taught by Thomas, III et al. as an obvious alternative design based on the size and shape of the aperture to be engaged.
Since applicant has not disclosed that having the specific cross-sectional shape of the track cover solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that other cross-sectional shapes, including the T-shaped design provided by the base reference of Ogasawara et al. would perform equally well.
The choice to modify is deemed to have been an obvious design choice based on the size and shape of the aperture to which the device engages and the amount or degree of overlap/coverage of the aperture. Changing the shape of the abutment surface would not change the use of the device or produce an unexpected result.
For claim 8, the track cover is configured so that at least one of the left side and the right side is configured to be covered by the top side (see Ogasawara et al. FIG.8). 
For claim 12, the track cover comprises a generally constant cross section.  
For claim 15, the track cover is seated in a track opening as the component is moved along the track.  
For claim 16, the track cover is configured to be sealed within the track opening.  
For claim 21, the chassis is configured to move in a forward direction and a rearward direction; wherein the chassis comprises a set of ramps configured to lift the track cover to uncover the track under the chassis.  
For claim 22, the chassis comprises a set of ramps comprising one ramp (32a) configured to lift the track cover when the chassis is moved in the forward direction and another ramp (32b) configured to lift the track cover when the chassis is moved in the rearward direction.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. as modified and applied above in view of Thomas, III et al. 
For claim 14, Ogsawara et al. lack the track cover comprising an extrusion, a feature taught with the track cover of Thomas, III et al. which discloses an extrusion (at [0004-0005]) as a well-known method for forming the component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the track cover of Ogasawara et al. by extrusion because the component can be made in a single operation compared to other forming methods which required a more complex multistep operation to be carried out for manufacture. 
Further, regarding the extrusion limitation, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics is recited in the claim and provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 



Allowable Subject Matter
Claims 6 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102011011505 disclose a seat device.
CN 113147526 discloses a dustproof structure for a seat slide rail. 
WO 2010/137970 discloses a rail system for a sliding seat with belt (7a). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616